230 Ga. 46 (1973)
195 S.E.2d 407
MUSGROVE
v.
THE STATE.
27401.
Supreme Court of Georgia.
Submitted September 12, 1972.
Decided January 5, 1973.
E. Louis Adams, for appellant.
Robert W. Reynolds, District Attorney, Arthur K. *47 Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.
GUNTER, Justice.
This is an appeal from a conviction for armed robbery in the trial court.
The only error enumerated is that during the sentencing phase of the trial the State was allowed to introduce in evidence a record of a prior conviction of the appellant for the offense of murder over his objection.
The objection was that the record of prior conviction introduced was not properly certified.
Attached to the record introduced in evidence was a certificate of the deputy clerk of the Superior Court of Decatur County which stated that the attached record was a true and accurate copy of the original in that office. The certificate also contained the following statement: "Given under my hand and the seal of this Court, this 12th day of May, 1972."
Such certification was sufficient and legal so as to admit the record of prior conviction in evidence during the sentencing phase of the trial. See Code § 38-601 and McIntyre v. Balkcom, 229 Ga. 81 (189 SE2d 445).
Judgment affirmed. All the Justices concur.